DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2021 has been entered.
 
Response to Amendment
3. The amendment filed by Applicant on October 27, 2021 has been fully considered. The cancellation of claims 10-20 and addition of new claims 21-39 is acknowledged. In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections are set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.  Claims 21-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

5. The newly added claim 21 recites the porous membrane having empty pores. However, instant specification does not provide a support for this limitation. Instant specification is silent with respect to the pores being empty. Even if specification recites that pore-former is removed (p. 15, lines 25-35 of instant specification), that does not necessarily mean that pores are empty and/or stay empty.

6.  The newly added claim 31 recites a limitation of “wherein following step e) the water permeability is higher by a factor of 2.2 or more as compared to the water vapor permeability prior to step e)”. However, instant specification does not provide a support for said limitation in its entirety. Thus, instant specification is silent with respect to “following step e) the water permeability is higher by a factor of more than 2.2”. The specific examples 4 and 5 show the water permeability of 5642 g/m2*24 h at a 

7.  The newly added claims 34 refers to  the process of claim 21, which resists water penetration at a water pressure of at least one bar. However, instant specification does not provide a support for said limitation. Instant specification is silent with respect to the process which resists water penetration at a water pressure of at least one bar. Rather, instant specification recites that water penetrates silicone membranes at a water pressure of more than 1 bar (p. 3, lines 17-19 of instant specification).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

8.   Claims 21-39 are rejected under 35 U.S.C. 103 as being unpatentable over Halbach et al (US 2015/0218334) (Halbach’334) in view of Halbach (US 2015/0376365) (Halbach’365), Gregorian et al (US 3,376,238) and Romano et al (US 5,605,750), as evidenced by Morrison et al (US 5,700,755) and Kawahigashi et al (US 4,707,314).

9. Halbach’334 discloses a process for producing a porous membrane having pores with isotropic distribution ([0107], as to instant claim 32), and having a thickness of 1-10,000 micron ([0101]-[0102], [0106], [0111]) from addition-crosslinkable silicone composition, comprising the following steps (Abstract, [0021]):
1) forming a mixture of a silicone composition (S) with 50-150 pbw, based on 100 pbw ([0073], as to instant claims 26, 35) of the silicone composition, of a pore-former (P) in the optional presence of a solvent (L) ([0010]),
2) applying the mixture as a thin membrane and introducing that into a mold and evaporating the solvent (L), if present ([0082]-[0084]);
3) vulcanizing the thin composition to form a cross-linked membrane ([0009]-[0013],[0085]);
4) removing the pore-former (P) from the cross-linked membrane ([0086]),
wherein the addition-crosslinkable composition (S) comprises:
       A) a polyorganosiloxane which contains two or more alkenyl groups per molecule
           and has a viscosity of 0.2-1000 Pa.s at 25ºC ([0022], [0025]-[0030]);
instant claim 22):
 
    PNG
    media_image1.png
    230
    522
    media_image1.png
    Greyscale


       C) a hydrosilylation catalyst ([0024]), specifically metals including platinum, 
       rhodium, palladium and ruthenium, and their compounds; preferably platinum and 
       platinum compounds ([0055]-[0057], as to instant claim 23); and
        D) at least one filler ([0061], as to instant claim 24).

The process of Halbach’334 further comprises a film drawing step ([0125], [0131]).

10.  The silicone composition of Halbach’334 may comprise as high as 70%wt of other ingredients, including organic polymers ([0064]).
Both Halbach’334 and instant claims are silent with respect to the level of cross-linking of the silicone composition. The level of cross-linking maybe minimal.

11.  As to instant claim 25, the pore-formers are monomeric, oligomeric or polymeric glycols ([0067]).
As to instant claim 36, the silicone composition, the pore-former and solvent are converted in the first step into a fine emulsion by pronounced shearing, such with Turax or Speedmixer, or a kneader ([0081]).

13.  As to instant claim 37, the step 2) is conducted by applying the mixture to substrates in a thickness of 100-1,000 micron ([0102]).

14.  As to instant claims 28-29, the produced membranes are microporous and are used for separating mixtures as a textile membrane ([0112]-[0114], [0106]).

15. Though Halbach’334 does not recite the silicone composition (S) further comprising an inhibitor, 
Halbach’365 discloses a process for producing a thin porous membrane from silicone composition comprising the following steps (Abstract, [0008]):
1) forming a silicone composition (S);
2) introducing the produced composition into a mold, removing a solvent;
3) cross-linking the composition;
4) forming a cross-linked membrane by drawing the composition ([0253]);
wherein the composition (S) comprises:
       A) a polyorganosiloxane which contains two or more alkenyl groups per molecule (Abstract, [0011]);
       B) an SiH-functional crosslinking agent ([0048]),
       C) hydrosilylation catalyst ([0068], [0064]),
Halbach’365 explicitly teaches that in the presence of hydrosilylation catalysts the use of inhibitors is preferred ([0069]); the effect of the inhibitors depends on their chemical structure and the suitable inhibitors and their levels can be determined individually ([0069]).

16. Since both Halbach’365 and Halbach’334 are related to methods for producing thin porous membranes from a silicone compositions comprising  organosiloxane-based polymers, SiH-functional crosslinking agents and hydrosilylation catalyst, and thereby belong to the same field of endeavor, wherein Halbach’365 explicitly teaches that in  the presence of hydrosilylation catalysts the use of inhibitors is preferred, therefore, based on the combined teachings of Halbach’365 and Halbach’334, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include, at least partially, inhibitors along with hydrosilylation catalysts in the process of Halbach’334, so to control the reaction of hydrosilylation taking place at a desired degree/level, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

17. Halbach’334 does not recite the process further comprising a step of opening pores by drawing, including drawing biaxially, after the step 4).

18. However,
Gregorian et al discloses a process for forming cross-linked biaxially oriented microporous film comprising:
a) mixing a polyolefin with a pore-forming agent;
b) shaping the produced mixture in the form of a film by heating the mixture;
c) crosslinking the shaped mixture;
d) extracting the pore-forming agent, and further
e) biaxially orienting said film after the extraction of the pore-forming agent (Abstract, col.2, lines 15-32; Example 8, as to instant claim 27).
Thus, Gregorian et al teaches the process for forming the cross-linked biaxially oriented microporous film, wherein after removing the pore-forming agent, the cross-linked pore-containing film is further biaxially oriented, specifically until it has elongation ratio of 3X (col. 8, lines 68-71), i.e. biaxially stretched /drawn.

2) Romano et al discloses microporous material based on thermoplastic resins, including polyolefins and polysiloxanes (col. 3, line 52-col. 4, line 5), wherein after producing the initial microporous material having diameter of 0.02-5 microns (col. 11, lines 30-2), said microporous material is further biaxially stretched to increase the void volume and induce regions of molecular orientation (col. 11, lines 44-65), wherein the stretching is conducted at temperatures of 20-220ºC, or 50ºC (col. 12, lines 25-30, as to instant claims 38-39).
The porosity of the stretched microporous material is greater than that of the unstretched microporous material (col. 13, lines 5-10). The stretched microporous material has the pores with diameter of 0.6-50 microns (col. 13, lines 18-22).
Romano et al explicitly teaches the advantages of biaxially stretching the pre-formed microporous material based on both polyolefins and polysiloxanes, to increase porosity, increase pore volume, wherein the pore diameter of the microporous film after stretching increases as much as 10 times (i.e. from 0.02-5 microns to 0.6-50 microns).

19. Since Romano et al and Gregorian et al recite the processes for forming microporous material from thermoplastic resins, such as polyolefins and polysiloxanes, wherein said processes include an additional step of biaxial stretching of the pre-formed microporous material, wherein Gregorian et al  explicitly teaches the process including the steps of forming the cross-linked microporous material by removing a pore-forming agent, followed by biaxial stretching of such formed microporous material, and Romano et al explicitly teaches that such biaxial stretching of the pre-formed microporous material increases porosity, increases pore volume, wherein the pore diameter of microporous film after stretching increases as much as 10 times (i.e. from 0.02-5 microns to 0.6-50 microns), therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Halbach’334, Romano et al  and Gregorian et al, and include, or obvious to try to include an additional step of biaxial stretching as step 5) in the process of Halbach’334, so to further increase porosity, pore volume and pore size of said microporous membrane of Halbach’334, as taught by Gregorian et al, and since such biaxial stretching of the cross-linked microporous films after removal of the pore-forming agent is taught in the art, as shown by Romano et al, as well, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

20. Since the biaxial stretching conducted on the porous membrane of Halbach’334 in view of Romano et al and Gregorian et al is the same biaxial stretching that is performed on the porous membrane of instant invention, therefore the biaxial stretching  Halbach’334 in view of Romano et al and Gregorian et al would be reasonably expected to lead to, at least partial, opening of the pores as well.
Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

21.   Since the process for forming a porous membrane of Halbach’334 in view of Romano et al  and Gregorian et al is substantially the same as that claimed and disclosed in instant invention, and said membrane is produced from the same composition as that claimed in instant invention, therefore, the porous membrane produced by said process would be reasonably expected to comprise the same properties as those claimed in instant invention, or the properties having ranges overlapping with those as claimed in instant invention as well, including:
a) the water penetration at water pressure of at least one bar (as to instant claim 34), 
b) the membrane having empty spherical pores (as to instant claim 21), especially since, as evidenced by Morrison et al and Kawahigashi et al, biaxial stretching leads to producing porous material having spherical/circular cavities (col. 2, lines 21-28 of Morrison et al and col. 3, lines 34-38 of Kawahigashi et al);
c) the pores having symmetrical isotropic distribution (as to instant claim 32), especially since Halbach’334 states the porous membrane having pores with isotropic distribution ([0107]),  
d) the membrane having a water permeability after the drawing step higher, such as at least 2.2 times higher, than that before the drawing step (as to instant claims 30-31) as Romano et al, and thus larger pores would be reasonably expected to provide higher water vapor permeability, and further, 
e) due to higher porosity and larger pores, the porous membrane after biaxial stretching would be reasonably expected to be, at least to minor extent, thicker that that before stretching (as to instant claim 33), as well. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

22. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific amount and type of used pore-former and the specific conditions for stretching/orientation, specifically biaxial stretching, so to produce the final porous membrane having a desired combination of properties, including desired pore size, pore structure, level of porosity, and thus the desired level of water vapor permeability, as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
23.  Applicant's arguments filed on October 27, 2021 have been fully considered. It is noted that in light of cancellation of previous claims 1-20 and addition of new claims 21-39, all previous rejections are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth above.

24. In addition, it is further noted that the secondary reference of Halbach’365 was applied for the teachings of using an inhibitor in silicone compositions. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764